DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mathew S. Russell, Registration No. 68,471, Attorney of Record, on 09/16/2021.

The application has been amended as follows:
1.	(Currently Amended) A method comprising:
displaying, on a user interface of a mobile device, at least one image of a portion of an area;
receiving, via the user interface, a selection at a point on the at least one image of the portion of the area; 
identifying a physical location of the point in the portion of the area  on the at least one image by locating a corresponding location on a virtual map representing the area;
at at least one of the identified physical location or the area;
displaying, on the user interface, an event marker associated with the event at the point on the at least one image of the portion of the area;
displaying, on the user interface, two or more service request types;
receiving, via the user interface, a second selection of at least one service request type of the two or more service request types; and 
storing, in an event database, the event based on the second selection comprising:
an indication of the identified physical location, and
an indication of the at least one service request type.

2.	(Previously Presented) The method of claim 1, further comprising updating, in the permissions database, one or more permissions to enable a service provider to gain access to the event.

3.	(Previously presented) The method of claim 1, further comprising updating, in the permissions database, one or more permissions to enable a service provider to gain access to an access point associated with the at least one of the physical location or the area in response to the second selection of the at least one service request type.



5.	(Original) The method of claim 1, further comprising:
displaying, on the user interface, at least one service request subtype; and
receiving, via the user interface, a selection of one or more of the at least one service request subtype.
 
6.	(Canceled)

7.	(Original) The method of claim 1, further comprising displaying, on the user interface, at least one of a second event marker associated with a second event stored in the event database or a direction to a second event marker associated with a second event stored in the event database.

8.	(Original) The method of claim 1, further comprising displaying an event list on the user interface, the displayed event list comprising:
a list entry associated with the event; and
a list entry associated with at least one second event stored in the event database.

9.	(Canceled).

10.	(Currently Amended) The method of claim [[9]] 1, wherein the virtual map representing the area comprises a virtual 3D map of the area.

11.	(Original) The method of claim 1, wherein the user interface comprises a touch screen with a graphical display.  

12.	(Original) The method of claim 1, wherein at least one of the event database or the permissions database are in a location remote from the area.

13.	(Original) The method of claim 1, wherein at least one of the event database or the permissions database are within the area.

14.	(Currently Amended) A method comprising:
receiving, by a user mobile device, at least one image of a portion of an area from at least one camera of the user mobile device;
identifying a physical location of the portion of the area in the at least one image;
determining, based on at least one permission stored in a permissions database, that a user of the user mobile device is authorized to view events associated with at least one of the identified physical location or the area;
identifying, in at least one event database, the events having [[an]] associated locations to perform the events, wherein each of the associated locations is at least one 
displaying, on a graphical user interface (GUI) of the user mobile device, an interactive event marker associated with an event overlaid in the identified physical location in the at least one image, the interactive event marker comprising an identifier to identify a type of service of the event and the interactive event marker to indicate a point in the identified physical location where the event is to occur;
receiving, from the user of the user mobile device, a selection of the interactive event marker; and
displaying, on the GUI, information associated with the event associated with the event marker.

15.	(Currently Amended) The method of claim 14, further comprising granting 

16.	(Previously Presented) The method of claim 14, wherein the identifying, in the at least one event database, events having an associated location at the identified physical location of the portion of the area in the at least one image comprises transmitting a request for a list of events based on at least one of the identified physical location or the area.



18.	(Canceled) 

19.	(Currently Amended) The method of claim [[18]] 14, wherein the information comprising one or more of video, text instructions, an indication of a device associated with the event¸ or a combination thereof.

20.	(Original) The method of claim 14, further comprising displaying, on the user interface, a direction to at least one second interactive event marker associated with a second event stored in the at least one event database.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143